Carpenter, J.
Courts of law must allow parties to make their own contracts, and can enforce only such as they actually make. Whether the contract is wise or unwise, reasonable or unreasonable, is ordinarily an immaterial inquiry. The simple inquiry is, what is the contract? and has the plaintiff performed his part of it ? In this case the plaintiff undertook to make a bust which should be satisfactory to the defendant. The case shows that she was not satisfied with it. The plaintiff has not yet then fulfilled his contract. It is not enough to say that she ought to be satisfied with it, and that *224her dissatisfaction is unreasonable. She, and not the court, is entitled to judge of that. The contract was not to make one that she ought to be satisfied with, but to make one that she would be satisfied with. Nor is it sufficient to say that the bust was the very best thing of the kind that could possibly be produced. Such an article might not be satisfactory to the defendant, while one of inferior workmanship might be entirely satisfactory. A contract to produce a bust perfect in every respect, and one with which the defendant ought to be satisfied, is one thing; an undertaking to make one with which she will be satisfied is quite another thing. The former can only be determined by experts, or those whose education and habits of life qualify them to judge of such matters. The latter can only be determined by the defendant herself. It may have been unwise in the plaintiff to make such a contract, but having made it, he is bound by it. McCarren v. McNulty, 7 Gray, 139; Brown v. Foster, 113 Mass., 136.
It further appears that the plaintiff did not make this contract personally, but it was made through the agency of a Mrs. Johnson; and the court below has found that her representations as to the defendant’s “not being liable to take the bust unless it satisfied her, were made without any authority to make them from the plaintiff.”
It appears that she had a general authority to procure orders for the plaintiff. In the absence of any limitation of her power it would seem that she would be authorized to agree upon the terms of the contract; but conceding that she had no power to make such a contract as this is, we do not see how that circumstance will aid the plaintiff’s case. There was no other contract; and if this was unauthorized and not binding upon the plaintiff, then there was no special contract. If none, then, inasmuch as the defendant never accepted the bust, there was no sale and she is not liable.
A new trial is advised.
In this opinion the other judges concurred.